Citation Nr: 1131744	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  05-13 375	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a combined rating in excess of 30 percent for left knee disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from December 1978 to December 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  A Travel Board hearing was held before the undersigned in June 2006; a transcript of the hearing is associated with the claims file.  These matters were before the Board in November 2006, June 2008 and July 2009, when they were remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The July 2009 Board remand noted:  

Regarding the claim seeking a combined rating in excess of 30 percent for left knee disability, the November 2006 remand noted that the report of the Veteran's most recent VA orthopedic examination, in August 2003, was inadequate for rating purposes because it does not address all pertinent disability factors set forth in 38 C.F.R. §§ 4.40, 4.45.  Specifically, the examiner did not assess functional impairment due to incoordination, weakened movement and excess fatigability in terms of additional degrees of limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The RO was directed, in pertinent part, to arrange for an orthopedic examination of the Veteran to ascertain the current severity of the service-connected left knee disability; the examiner was to assess functional impairment due to incoordination, weakened movement and excess fatigability on use in terms of additional degrees of limitation of motion.  On examination in October 2007, the examiner stated that the left knee's joint function was "additionally limited by the following after repetitive use: pain, fatigue, weakness, lack of endurance and pain has the major functional impact."  Thereafter, however, the examiner stated, "The above additionally limit the joint function by 0 degrees."  Because of these contradictory findings, the Board again remanded the claim in June 2008 for another VA examination.  Although the Veteran underwent a VA examination in July 2008, the findings are once again inadequate as the examiner did not assess functional impairment due to incoordination, weakened movement and excess fatigability in terms of additional degrees of limitation of motion.  See DeLuca, supra.  Therefore, another examination is needed.

Regarding the claim for TDIU, the Board notes that it may not reject the Veteran's claim without producing evidence, as distinguished from mere conjecture, that her service-connected disabilities do not prevent her from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  The October 2007 QTC examiner opined that the Veteran is "currently disabled due to sever (sic) right hip osteoarthritis and bilateral knee pains."  However, this opinion is not adequate for adjudication purposes.  The June 2008 remand directed the RO, in pertinent part, to arrange for an orthopedic examination of the Veteran to ascertain the impact of her service-connected left knee disability on her ability to work, to include whether it (alone or in concert with any other service-connected disabilities) renders her unemployable.  Although the Veteran underwent a VA examination in July 2008, the requested opinion was not provided.  On remand, a medical opinion as to whether the Veteran's service-connected left knee disability (either alone or in concert with any other service-connected disabilities) renders her unable to obtain or retain substantially gainful employment is required.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand was necessary because the veteran's medical examination was inadequate, and because of the RO's failure to follow the Board's directives in a prior remand.  The Court further held that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Id.

Pursuant to the July 2009 Board remand, the Veteran underwent VA examination in December 2009; however, with the exception of an additional comment regarding employability, the examination report is identical to the July 2008 examination report (it was by the same examiner).  The findings remain inadequate as the examiner did not assess the impact of the Deluca factors noted above.  Regarding the TDIU claim, the examiner failed to note the Veteran's other nonservice-connected disabilities (i.e. bilateral hip disabilities) shown by the record which may affect her ability to stand, walk, bend and push (the functions identified as resulting in her inability to work).  Thus, the examination report is not responsive to the question of "whether the Veteran's service-connected left knee disability (either alone or in concert with any other service-connected disabilities) renders her unable to obtain or retain substantially gainful employment" specifically asked by the Board.  Accordingy, another VA examination is necessary.  

Because action ordered in the Board's prior three remands (in November 2006, June 2008 and July 2009) was not completed, this matter must be remanded for completion of the development ordered.  Compliance with the Board's remand instructions is not a discretionary matter.  [The RO should be aware that when action sought by the Board in a Remand is not completed, and the Board fails to return such case to the RO for completion of action ordered, if the matter is then appealed to the U.S. Court of Appeals for Veterans Claims, the Court regularly (either by endorsement of a Joint Motion by the parties or by Memorandum Decision vacating the Board's decision) under the Stegall precedent returns the matter to the Board for completion of the action that was sought.]

Furthermore, the record shows that the Veteran was enrolled in a VA Vocational Rehabilitation program (See Attachment to March 2005 VA Form 9 in which the Veteran states that she received counseling at the McGuire VA Medical Center between October 2001 and April 2002).  Her Vocational Rehabilitation file is not associated with the record; as information in that file is likely to be pertinent in this matter, and since that file is constructively of record, it must be secured.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record also suggests that the Veteran receives ongoing treatment for her service-connected disabilities.  Updated records of such treatment are pertinent evidence, and must be secured.  

The Board regrets the additional delay in these matters.  However, because there is noncompliance with previous remand instructions, the Board has no option but to  REMAND the case, once again, for the following action:

1.  The RO should secure the Veteran's Vocational Rehabilitation file for association with the record on appeal.  The RO should also update the record with any VA and/or private treatment records since November 2006 (the Board remand which requested that any additional pertinent records be obtained).  The veteran must assist in this matter by cooperating with requests for identifying information and providing any necessary releases.  

2.  The RO should arrange for an orthopedic examination of the Veteran by an appropriate physician who has not previoulsy examined her to ascertain the current severity of her service connected left knee disability.  She should be properly notified of the examination and of the consequences of a failure to appear.  Her claims file must be reviewed by the examiner in conjunction with the examination.  All indicated studies and tests should be completed, and clinical findings should be described in detail.

The studies should specifically include ranges of motion of the knee, and noting any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and, to the extent possible, assess the limitations due to pain.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use must be assessed in terms of additional degrees of limitation of motion.  If this is not possible, the examiner must explain why.

The examiner should also comment on the impact of the Veteran's service-connected left knee disability on her ability to work, to include whether it (alone or in concert with any other service-connected disabilities) renders her unemployable.  The examiner must explain the rationale for the opinion.

3.  The RO should ensure that the development sought is completed (as requested).  Then the RO should re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

